—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Medowar, J.), dated April 24, 1995, which confirmed a determination of the same court (Miller, H.E.), dated February 7, 1995, finding that he had willfully failed to obey an order of the court, dated November 25, 1991, and thereupon committed him to a term of 60 days incarceration unless he purged himself of his contempt by paying the sum of $16,730.43 towards child support arrears.
Ordered that the order is affirmed, without costs or disbursements.
The Hearing Examiner’s finding of willfulness was supported by the record and was therefore properly confirmed by the Family Court. There is no merit to the appellant’s contention that the court erred in not permitting him another hearing on the issue of his ability to pay (see, Matter of Dariff v Moskowitz, 252 AD2d 584; Matter of Faulkner v Faulkner, 250 AD2d 767; Matter of Stone v Stone, 236 AD2d 615; Matter of Wilkinson v Wilkinson, 232 AD2d 572). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.